Case 5:21-cv-00246-RBD-PRL Document 1 Filed 05/03/21 Page 1 of 16 PagelD 1

AMMEND HARSHMAN V WALGREENS .
SIZA-0N - zy -Pbb ree

FCHR NO 201920691 EEOC 15D201901003

WALGREENS REFUSES TO HIRE ME IN VIOLATION OF USCA 29-621 AGE DISCRIMINATION USCA
12112 DISABILITY DISCRIMINATION AND RETALIATION OF FILLING FORMER COMPLAINTS AGAINST

SEVEN RIVERS HOSPITAL 2005 APPEAL AGE DISCRIMINATION ADVERTISING 40 HOURS OFFER 20 AND
UNEMPLOYMENT COMPENSATION DAVID SAEF DM ECKERD DRUGS AND DEBRA KING SUN N LAKE

PHARMACY.SEBRING. MR HARSHMAN RPH LIKE MANY FLORIDIANS IS SICK IN TIRED OF FILLING OUT
ONE APPLICATION AFTER ANOTHER FOR EMPLOYMENT AND GETTING NO RESPONSE TELEPHONE OR
EMAIL FROM EMPLOYERS. NO INTERVIEW. TIME UNCOMPENSATED OFF THE CLOCK. | HAVE
FORWARDED NUMEROUS EMPLOYMENT ADS TO YOUR OFFICE FOR A VERY GOOD REASON; YOUR
CODE EEOC GAVE ME A BROCHERE THAT ADVERTISING WITHOUT EMPLOYMENT IS SUBJECT TO
FEDERAL EEOC INVESTIGATION WHY DOEN T THE STATE OF FLORIDA HAVE THE SAVE EEOC CODE
BROCHERES INFLUDING A STICK AND CARROT APPROACH BY EMPLOYERS TO FALSE ADVERTISE TO
VULVERABLE CITIZENS IN THIS STATE. WORKERS YOUNG AND OLD. AS LONG AS THE REPUBLICANS ARE
NEGLIGENT IN HELPING SENIORS WITH EMPLOYMENT THROUGH NEEDED CHANGES IN SOCIAL SECURITY
LAW IE GAINFUL ACTIVITY WHICH NEEDS TO BE UNLIMITED WORK HOURS PLUS SOCIAL SECURITY
DISABILITY OR RETIREMENT SOCIAL SECURITY BENEFIT IN ORDER TO HELP ALL WORKERS IN THIS STATE
OF FLORIDA | WILL DILIGENTLY FORWARD FALSE ADVERTISEMENT DOCUMENTS TO YOUR OFFICE UNTIL

| GET EMPLOYED FULL TIME. | NEED EMPLOYMENT LIKE ALL THE OTHER SENIORS IN FLORIDA ON
SOCIAL SECURITY WHICH IS INADEQUATE PARTICULARLY IN HEALTHCARE. ! HAVE ALSO FILLED

OVER 200 PRESCRIPTIONS WITH MANY LEADING COMPANIES WITH A MYRIAD OF PROBLEMS WITH
EMPLOYERS ON PHARMACY OPERATIONS LIKE NO AVAILABILITY OF ORDER MACHINE NO COMPUTER

TRAINING INADEQUATE TRAINING NO STOOL TO SIT ON LIKE A DOCTOR COMPUTERS THAT WON T
WORK ONCE TRAINED IE TARGET AND RITE AID. WINN DIXIE. NO ADEQUATE SICK LEAVE POLICY.

WHEN THESE EMPLOYERS POST FEDERAL EMPLOYMENT LAW THEY NEED TO ADHERE TO IT.

CVS POLICY OF COMPETENCY TEST SHOULD BE SUBJECT TO A VIOLATION WHEN WE HAVE

HURRICAINES AND TORNADOES IN THIS STATE AND THEY KEEP ADVERTISING TO THE PUBLIC WITHOUT
EMPLOYMENT PERFORMANCE BY EMPLOYERS OR INADEQUATE STAFF. | WILL CONTINUE TO AMMEND
APPEAL OR WHATEVER IT TAKES TO GET AND RECOVER LOST WAGES WHEN ECKERDS HARRASSED AND

AND LAYED OFF KNOWLEDGEABLE WORKERS WITH NO REASON OR COMPETENT EXPLANATION. |
NEVER HAD TO TAKE A COMPETENCY TEST TO MANAGE PHARMACIES IN GEORGIA OR FLORIDA BEFORE.

| HAVE TAKEN ALL THE CVS COMPETENCY TEST I NEED TO TAKE. | WANT A PAYCHECK LIKE ANY OR ALL
SENIORS. ASAP AND INVESTIGATION OF THIS MATTER. THANK YOU

SINCERELY i BIOL

4k. US, DISTRICT COURT
ee et DISTRICT of FLORIDA
OCALA, FLORIDA
   

DANA HARSHMAN RPH
216 S.E. 16 TH AVE.
OCALA, FL. 34471

352 299 3134

THANK YOU FCHR

iled 05/03/21 Page 2 of 16 PagelD 2

 

[ich] eg 20,
Case 5:21-cv-00246-RBD-PRL Document 1 Filed 05/03/21 Page 3 of 16 PagelD 3

DANA HARSHMAN RPH RESPONSE TO POSITION STATEMENT WALGREENS 10 23 2019

FCHR NO 201920691 EEOC NO 15D201901003

DEAR SIR,

DANA HARSHMAN RPH DID IN FACT WORK FOR WALGREENS FROM 1979 TO 1983. 1979 TO 1980
ORLANDO AND WINTER PARK FL 1980 TO 1983 TAMPA MEMORIAL HWY AND DUNEDIN. THIS ISIN
DIRECT CONFLICT TO WALGREEN STATEMENT THEY NEVER EMPLOYED ME IN POSITION STATEMENT.

LABOR RECORDS AND IRS TAX RETURNS OF DANA HARSHMAN RPH PROVES PRIOR EMPLOYMENT.

DANA COMPLAINED TO MR LEGGIT WINTER PARK AND DONNA MEMORIAL HWY MANAGER
WALGREENS THAT HE NEEDED MORE TECHNICIAN HOURS. TECHNICIAN MARGE WAS ALWAYS TALKING
INSTEAD OF WORKING TO SOMEONE HER FRIEND SEVERAL MINUTES SEVERAL DAYS A WEEK. THEY DID
NOT HELP. AND THEY ASK ME TO DOUBLE COUNT PRESCRIPTIONS WITHOUT SHAKE N ROLL TRAYS FOR
ACCURATE SPEEDY COUNT.

THIS IS IN DIRECT CONFLICT TO STATEMENT “UNAWARE OF PRIOR COMPLAINTS”

WALGREENS ALSO HAS MY RESUME EXHIBIT B SHOWING MY WORK HISTORY. ANY ONE OF THESE
EMPLOYERS COULD HAVE BEEN CONTACTED BY WALGREENS TO CHECK OUT QUALIFICATIONS FOR THE
JOB AND THEY MAY HAVE DISCUSSED PREVIOUS FILING OF AGE DISCRIMINATION COMPLAINT SEVEN
RIVERS HOSPITAL CRYSTAL RIVER AND UNEMPLOYMENT COMPENSATION CLAIMS ECKERDS DAVID SAEF
DM AND DEBRA KING SUN N LAKE PHARMACY. THIS IS ANOTHER BASIS FOR THE ILLEGAL RETALIATION.

| REALLY DO NOT UNDERSTAND THEIR STATEMENT OF INDIVIDUALIZED JOB APPLICATION. | CARRY
BOTH LICENSURE FL PHARMACIST PREVIOUS LICENSURE GA PHARMACIST PASSING A NABLEX AND FL
CONSULTANT LICENSE MANY YEARS. MANAGED DUNEDIN WALGREENS FLORIDA AMERICAN
PHARMACEUTICAL AUGUSTA GEORGIA SUN N LAKE PHAMACY SEBRING OPTIMA RX TAMPA. NEVER HAD
TO IMMUNIZE PATIENTS IN THOSE JOBS AND WAS QUALIFIED TO WORK. | MAY IN FUTURE GET
CERTIFIED TO IMMUNIZE. | HAVE WORKED IN HOSPITALS AND AM FAMILIAR WITH MANY
IMMUNIZATION MEDICATIONS. | AM NOT CURRENTLY CERTIFIED IN IMUNIZATION. THIS
CERTIFICATION WAS NOT REQUIRED WHEN | PREVIOUSLY WORKED BOTH HOSPITAL AND RETAIL AND
NURSING HOMES.

| FEEL WALGREENS STATEMENT ABOUT UNFOCUSED, UNCOMMITTED OR A PROBLEM EMPLOYEE OF
SOME SORT IS SLANDEROUS. STATEMENTS LIKE THAT ARE CERTAINLY DISCRIMINATORY NOT HELPFUL
IN THE HIRING PROCESS IF THAT’S WHAT WALGREENS OBJECTIVE IS TO HIRE SOMEONE LIKE MYSELF
WITH MANAGEMENT EXPERIENCE.

PROTECTED STATUS WAS ESTABLISHED WHEN | FILED AGAINST SEVEN RIVER HOSPITAL IN 2005 FOR AGE

DISCRIMINATION. RETALIATION IN NO HIRE STATUS FROM WALGREENS OCCURES BECAUSE OF THAT
PROTECTED STATUS AND THIS AND FORMER UNEMPLOYMENT CLAIMS. ECKERD DRUGS AND SUN N
LAKE PHARMACY.
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 4 of 16 PagelD 4

WALGREENS DISINTEREST IN NO HIRE IS EXPRESSED IN THEIR STATEMENT OF LARGE GAPS IN
EMPLOYMENT. THAT WAS CAUSED BY SUNTRUST NOT FORWARDING A BUSINESS LOAN YEARS AGO

FOR MY OWN PHARMACY. 1 V ALSO WORKED A FEW PART TIME JOBS FOR WALMART AND VARIOUS
INDEPENDENT PHARMACIES. AND A PLANT NURSERY BUSINESS HARSHMAN RETAIL PHARMACY.

| AM A STRONG BELIEVER IN A PROHIBITION AGAINST AGE DISCRIMINATION AND RETALIATION AND
DISABILITY DISCRIMINATION PER FEDERAL LAW. WALGREENS SAYS THEY ARE FOR EQUAL OPORTUNITY

SO WHY ARE THEY REFUSING TO HIRE ME AND DELIBERATELY DISCRIMINATING RETALIATING IN
VIOLATION OF USCA 29 621 USCA 12112 AND 704 A ANTIRETALIATION STATUTES CITED IN SUPREME
COURT CASE ROBINSON V SHELL OIL. FORMER EMPLOYEES INCLUDED IN 704 A ANTI RETALIATION
STATUTES.

| HAVE ALWAYS STAYED FOCUSED ON THE DRUG LAWS.

THANK YOU FLORIDA COMM NON HUMAN RELATION STATE OF FLORIDA
J a

DANA HARSHMAN RPH

 

216 S.E. 16™ AVE.
OCALA, FL. 34471

352 299 3134
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 5 of 16 PagelD 5

SUBPOENA DUCES TECUM

STATE OF FLORIDA 5™ JUDICIAL CIRCUIT MARION COUNTY 5™ JUDICIAL CIRCUIT 4/26/2020
FCHR NO 201920691
EEOC NO 15D201901003

DEAR SIR,

HARSHMAN V WALGREENS

WALGREENS IS COMPELLED TO PRODUCE THE FOLLOWING TO MR: MASSEY PA GAINESVILLE, FL.

AND MR HARSHMAN RPH THE FOLLOWING WITHING 2 WEEKS FROM TODAY. WHICH IS 4/26/2020
DUEON 5/16/2020.

SUBPOENAS HARSHMAN V WALGREENS

1.0 TIMECARDS 1979-1981 WINTER PARK WALGREENS 1981-1983 TAMPA MEMORIAL
HWY DUNEDIN WALGREENS

2.0 HR PHONE RECORDS 1979TO 1983 RECENT PHONE RECORDS 2018 TO 2020
TODAYS DATE

3.0 ALL HR WRITTEN AND RECORDED RECORDS VIA COMPUTER OR DICTATION EQUIPMENT

1979-1983 WINTER PARK FL TAMPA MEMORIAL HWY DUNEDIN RECENT 2018-2020

  

TODAYS DATE oe, (| -
y /
A hat Ge =
SINCERELY J 7 a

DANA HARSHMAN RPH F —~F
tL Se~ 20>
216 S.E. 16™ AVE.

OCALA, FL. 34471

1-352-299-3134
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 6 of 16 PagelD 6

ESSENTIAL ELEMENTS OF THE CLAIM

I WORKED FOR CVS WALGREENS 3 YEARS. | FILLED ALL PRESCRIPTIONS I WAS
PRESENTED. WALGREENS REFUSED TO REHIRE ME IN 2005 AT THE SAME TIME | FILLED
APPEAL SEVEN RIVERS HOSPITAL FOR ADVERTISING 40 HOURS OFFER 20 IN 11TH CIRCUIT.
THAT WAS RETALIATION IN 2005. RETALIATION NOW AFTER APPLYING IN FEBUARY AND MAY
THIS YEAR 2019. ALSO DISABILITY DISCRIMINATION USCA 12112. AND VIOLOATION USCA

29 621. AGE DISCRIMINATION .

DANA HARSHMAN RPH. Interpretation of Substantive Claims Under ADEA

° Disparate Impact Claims — Under the disparate treatment theory of discrimination, “an
employer simply treats some people less favorably than others” because of some
protected characteristic.‘ In Hazen Paper Co. v. Biggins, 507 U.S. 604 (1993), the court
stated that “[p]roof of discriminatory motive is critical, although it can in some situations
be inferred from the mere fact of differences in treatment.”2 There is no question that the
disparate treatment theory of discrimination is available under the ADEA." The ADEA
clearly states that it is illegal for an employer “to fail or refuse to hire or to discharge any
individual or otherwise discriminate against any individual with respect to his
compensation, terms, conditions, or privileges of employment, because of such
individual’s age.”** Liability under the ADEA requires that age actually motivate the
employer’s decision, whether formally or informally.‘

United States Supreme Court

GENERAL DYNAMICS LAND SYSTEMS, INC. v. CLINE et al.(2004)
No. 02-1080

Argued: November 12, 2003Decided: February 24, 2004

The Age Discrimination in Employment Act of 1967 (ADEA or Act), 81 Stat.
602, 29 U. S. C. §621 et seq., forbids discriminatory preference for the
young over the old. The question in this case is whether it also prohibits

favoring the old over the young. We hold it does not. United States
Supreme Court

GOMEZ-PEREZ v. POTTER, POSTMASTER GENERAL(2008)
No. 06-1321
Argued: February 19, 2008Decided: May 27, 2008

Held: Section 633a(a) prohibits retaliation against a federal employee who
complains of age discrimination. Pp. 3-16.
Case 5:21-cv-00246-RBD-PRL Document 1 Filed 05/03/21 Page 7 of 16 PagelD 7

(a) In so concluding, the Court follows the reasoning of two prior decisions
ruling that retaliation is covered by similar language in other
antidiscrimination statutes. First, in Sullivan v. Little Hunting Park, Inc., 396
U. S. 229, 237, the Court held that a retaliation claim could be brought under
42 U. S. C. §1982, which provides that "[a]ll citizens ... shall have the same
right ... as is enjoyed by white citizens ... to inherit, purchase, lease, sell,
hold, and convey real and personal property.” While §1982 does not use the
phrase "discrimination based on race,” that is its plain meaning.

See, e.g., Jackson v. Birmingham Bd. of Ed., 544 U. S. 167, 177. Second,
the Jackson Court, id., at 173-174, relied on Sullivan in holding that Title IX
of the Education Amendments of 1972, 20 U. S. C. §1681(a), which prohibits
"discrimination" "on the basis of sex" in educational programs receiving
federal aid, reached retaliation against a public school teacher for
complaining about

The federal-sector provision of the ADEA provides that "[a]ll personnel actions
affecting employees or applicants for employment who are at least 40 years of
age .. . shall be made free from any discrimination based on age." §633a(a) (2000
ed., Supp. V). The key question in this case is whether the statutory phrase
“discrimination based on age" includes retaliation based on the filing of an age
discrimination complaint. We hold that it does.

United States Supreme Court

EEOC v. WYOMING(1983)

No. 81-554

Argued: October 5, 1982Decided: March 2, 1983

The report of the Secretary of Labor, whose findings were confirmed throughout the
extensive factfinding undertaken [460 U.S. 226, 231] by the Executive Branch and
Congress, came to the following basic conclusions: (1) Many employers adopted specific
age limitations in those States that had not prohibited them by their own
antidiscrimination laws, although many other employers were able to operate
successfully without them. (2) In the aggregate, these age limitations had a marked effect
upon the employment of older workers. (3) Although age discrimination rarely was based
on the sort of animus motivating some other forms of discrimination, it was based in
large part on stereotypes unsupported by objective fact, and was often defended on
grounds different from its actual causes. (4) Moreover, the available empirical evidence
demonstrated that arbitrary age lines were in fact generally unfounded and that, as an
overall matter, the performance of older workers was at least as good as that of younger
workers. (5) Finally, arbitrary age discrimination was profoundly harmful in at least two
ways. First, it deprived the national economy of the productive labor of millions of
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 8 of 16 PagelD 8

individuals and imposed on the governmental treasury substantially increased costs in
unemployment insurance and federal Social Security benefits. Second, it inflicted on
individual workers the economic and psychological injury accompanying the loss of the
opportunity to engage in productive and satisfying occupations.

United States Supreme Court
STEELWORKERS v. UNITED STATES(1959)

No. 504

Argued: November 3, 1959Decided: November 7, 1959

Congress was not concerned with the merits of the parties’ positions or the conduct of
their negotiations.

United States Supreme Court
STEELWORKERS v. WEBER(1979)

No. 78-432
Argued: March 28, 1979Decided: June 27, 1979

Those legislators demanded as a price for their support that "management prerogatives,
and union freedoms. . . be left undisturbed to the greatest extent possible." H. R. Rep.
No. 914, 88th Cong., 1st Sess., pt. 2, p. 29 (1963). Section 703 (j) was proposed by
Senator Dirksen to allay any fears that the Act might be interpreted in such a way as to
upset this compromise.

United States Court of Appeals,First Circuit.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff,
Appellant, v. KOHL'S DEPARTMENT STORES, INC., Defendant, Appellee.

No. 14—1268.
Decided: December 19, 2014

Because a reasonable jury could find that Manning reasonably believed that no
accommodation was forthcoming or possible, and that further work without an
accommodation posed a serious health risk, a jury that found Kohl's could have
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 9 of 16 PagelD 9

reasonably accommodated Manning's needs could also conclude that Kohl's
constructively discharged Manning by not doing so.

As best as | can tell, this is the first time that any circuit court has held that an employer
can reject an accommodation request backed up by a doctor's note, refuse to offer an
accommodation that it has determined it can make, falsely claim that any
accommodation must be offered to all workers whether disabled or not, and then declare
the employee's ADA rights forfeited when she gives up. Such a holding demands too
much resilience and persistence on the part of a disabled and stressed-out employee,
and takes away from jurors a task they are well-suited to perform. | respectfully dissent.

United States Supreme Court
AMERICAN TEXTILE MFRS. INST. v. DONOVAN(1981)

No. 79-1429
Argued: January 21, 1981Decided: June 17, 1981

Whether or not OSHA has the underlying authority to promulgate a wage
guarantee requirement with respect to employees who are transferred to
another position when they are unable to wear a respirator, OSHA failed to
make the necessary determination or statement of reasons that this
requirement was related to achievement of health and safety goals. Pp.
536-540.

United States Supreme Court

UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER v.
NASSAR(2013)

No. 12-484
Argued: April 24, 2013Decided: June 24, 2013

Further confirmation of the inapplicability of §2000e-2(m) to retaliation claims may
be found in Congress’ approach to the Americans with Disabilities Act of 1990
(ADA), 104 Stat. 327. In the ADA Congress provided not just a general prohibition
on discrimination "because of [an individual's] disability," but also seven
paragraphs of detailed description of the practices that would constitute the
prohibited discrimination, see §§102(a), (b)(1)-(7), id., at 331-332 (codified at 42

U. S. C. §12112). And, most pertinent for present purposes, it included an express
antiretaliation provision, see §503(a), 104 Stat. 370 (codified at 42 U. S. C. §12203).
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 10 of 16 PagelD 10

Robinson v. Shell Oil Co., 519 U.S. 337 (1997)

(b) A holding that former employees are included within
§704(a)'s coverage is more consistent with the broader
context provided by other Title Vil sections and with
§704(a)'s primary purpose of maintaining unfettered access
to Title VII's remedial mechanisms. As noted, several
sections of the statute plainly contemplate that former
employees will make use of Title VII's remedial
mechanisms. These include §703(a), which prohibits
discriminatory “discharge.” Insofar as §704(a) expressly
protects employees from retaliation for filing a "charge," and
a charge under §703(a) alleging unlawful discharge would
necessarily be brought by a former employee, it is far more
consistent to include former employees within the scope of
“employees” protected by §704(a). This interpretation is
supported by the arguments of petitioner and EEOC that
exclusion of former employees from §704(a) would
undermine Title VII's effectiveness by allowing the threat of
postemployment retaliation to deter victims of
discrimination from complaining to EEOC, and would provide
a perverse incentive for employers to fire employees who
might bring Title Vii claims. Pp. 8-9.

70 F. 3d 325, reversed.

Thomas, J., delivered the opinion for a unanimous Court.

Zipes v. Trans World Airlines, Inc., 455 U.S. 385 (1982)

Held:
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 11 of 16 PagelD 11

1. Filing a timely charge of discrimination with the EEOC
is not a jurisdictional prerequisite to suit in federal
court, but a requirement that, like a statute of
limitations, is subject to waiver, estoppel, and equitable
tolling. The structure of Title VII, the congressional
policy underlying it, and the reasoning of this Court's
prior cases all lead to this conclusion. Pp. 455 U. S. 392-
398.

2. United States Supreme Court

3. FORD MOTOR CO. v. EEOC(1982)

4. No. 81-300

5. Argued: April 20, 1982Decided: June 28, 1982

6. Section 706(g) of the Civil Rights Act of 1964, 78 Stat.
261, as amended, 42 U.S.C. 2000e-5(g), governs the
award of backpay in Title VII cases. In pertinent part,

706(g) provides:
7. "If the court finds that the respondent has intentionally

engaged in or is intentionally engaging in an unlawful
employment practice charged in the complaint, the [458
U.S. 219, 226] court may enjoin the respondent from
engaging in such unlawful employment practice, and
order such affirmative action as may be appropriate,
which may include, but is not limited to, ... hiring of
employees, with or without back pay, ... or any other
equitable relief as the court deems appropriate. ...
interim earnings or amounts earnable with reasonable
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 12 of 16 PagelD 12

diligence by the person or persons discriminated
against shall operate to reduce the back pay otherwise
allowable" (emphasis added). 8 |

Hinton v. Supervision Int'l, Inc., 5005-2522

Appellate Information

Judges

Court
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 13 of 16 PagelID 13

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION v. WAFFLE HOUSE, INC.(2002)
No. 99-1823

Argued: October 10, 2001Decided: January 15, 2002

Held: An agreement between an employer and an employee to arbitrate employment-related
disputes does not bar the EEOC from pursuing victim-specific judicial relief, such
as backpay, reinstatement, and damages, in an ADA enforcement action. Pp. 5-18.

United States Supreme Court
NLRB v. ROBBINS TIRE & RUBBER CO.(1978)
No. 77-911

Argued: April 26, 1978Decided: June 15, 1978

that Exemption 7 (A) was designed to avoid, the most obvious risk of such
"interference" being that employers or, in some cases, unions will coerce or
intimidate employees and others who have given statements, in an effort to make
them change their testimony or not testify at all. Pp. 236-242.
Case 5:21-cv-00246-RBD-PRL Document1 Filed 05/03/21 Page 14 of 16 PageID 14

Counsel
a )
" ’ fe are femineees
Yj Zo pe Les c—
Lywa— sf :
DANA HARSHMAN RPH CaF iS

216 S.E. 16™ AVE.
OCALA, FL., 34471 /
1-352-299-3134
Generics + Customer Service +
Detailing + Personal Hustling +
Mail Out Rx’s + | More =

+ 25.Rx’s A DAY! WesDones rp, =

  
 

bomb

“: AVERAGE AVERAGE AVERAGE A!

RX SUMMARY - APRIL, 1980

 

 

 

NO, RX'S * RE VOLUME PER DAY PER DAY RX PRICE RK

STORE 1979 1980 __% . 1979 1980 __1979 1980__- 1979 :

1 800 poTHAN 2775 3201 415.4 15006 18828 92 107 Sul
2 626 WINTER PARK 2451 2634 +75 16360 19607 82 | we 6.67 i
3 4609, oRTANDO 3890 4149 + 6,7 24793 29765 130 - 138. 6.37 7
a 1917, OCALA 2648 2794 45,3 18147 21010 88 93 « 6.85 7
5 608 OCALA 3784 3976 + 5.1 23896 27749 126 132 6.32 6
6 5319. 08LANDO = 5271 5410 + 2.6 32893 36866 176 - 180 - 6.24 6
7 2415 TALLAHASSEE 2996 3070 + 2.5 18772 20206 100 102° 6427 6
8 1112 COLUMBUS 1133 1158 +-2.2 7089 7408 38 #8 6.26 6
9 5282 JACKSONV, 5142 S117 + .5 35523 37069 171 170 6.91 7
10 1448 CASSELBERRY 2583 2557 - 1.0-17520 17467 86 85 6.78 6
11 2942 SANFORD 2421 2378" - 1.8 15506 15850 81 rae 6.46 6
12 5340 ORLANDO =«-2627-«2565--~ 2.4 17552 16265 87 “85-- + 6.68 :
13 2410 ORLANDO 4643 4422 *~ 4,8 30712 31926. 155 147 - 6.61 7
14 “9501 JACKSONV. 2020 1874 ~ 7.213375 13662 67, 62 6.62 7
“15 3050 COLUMBUS 3364 3025 -10,1 21332 19958 112 - 401 6.34 6
COMPARABLE: 47748 48330 + 1,2 308416 335636 1591 1611 6.46 6

16 ST. AUGUSTINE --— 356 -~--— ----- 2124 al - sence 5,
‘17 1147 TALLAHASSEE 6.

3558 3542 - 4 21947 22873 119 118 6.17
 

929910414161445
USA

SOd

$31VLS G3LINN

@ ADIAUAS TL:

}| 216 SE 16th Ave *.
Z| Ocala, FL 34471

 

as
gs
a
Yl.
a\8
Sin
mi
®

 
